DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 8-10, 12, 14, and 21-31 are pending in this application.  Claims 2, 3, 5, 7, 11, 13, and 15-20 have been cancelled.  Claims 1, 4, 6, 8-10, 12, 14, and 21-31 are rejected in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, 14, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer-Lequart et al (US 2013/0259975) in view of Cavadini et al (US 5968569) for the reasons set forth in rejecting the claims in the last Office action.  The amendment to the claims is not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1, 22, 27, and 28, Schaffer-Lequart et al disclose a yogurt comprising water, 5-15% (w/w) milk solid non-fat (MSNF),  0.01-3% (w/w) emulsifiers and/or stabilizers, 1-5% protein, and 5-35% natural sweetener including monosaccharides such as glucose and galactose (see entire document, especially [0117], [0119], [0121], [0124], [0125] .  Schaffer-Lequart et al disclose prebiotics, including polydextrose and pectin, as a source of energy for Bifidobacteria and Lactobacilli  ([0106]).
The claims differ as to the specific recitation of a probiotic microorganism.
Cavadini et al disclose the addition of probiotics to pet food (see entire document).  Cavadini et al disclose the genera Bifidobacterium, Lactobacillus, Staphylococcus, Leuconostoc, and Streptococcus as suitable probiotics (see column 3, lines 3-33).  Cavadini et al disclose the genera Bifidobacterium, Lactobacillus, Staphylococcus, Leuconostoc, and Streptococcus as suitable probiotics (see column 3, lines 3-33).  Cavadini et al disclose the genera Bifidobacterium, Bacteroides, Clostridium, Fusobacterium, Melissococcus, Propionibacterium, Streptococcus, Enterococcus, Lactococcus, Staphylococcus, Peptostrepococcus, Bacillus, Pediococcus, Micrococcus, Leuconostoc, Weissella, Aerococcus, Oenococcus and Lactobacillus. Specific examples of suitable probiotic micro-organisms are: Saccharomyces cereviseae, Bacillus coagulans, Bacillus licheniformis, Bacillus subtilis, Bifidobacterium bifidum, Bifidobacterium infantis, Bifidobacterium longum, Enterococcus faecium, Enterococcusfaecalis, Lactobacillus acidophilus, Lactobacillus alimentarius, Lactobacillus casei subsp. casei, Lactobacillus casei Shirota, Lactobacillus curvatus, Lactobacillus delbruckii subsp. lactis, Lactobacillus farciminus, Lactobacillus gasseri, Lactobacillus helveticus, Lactobacillus johnsonii, Lactobacillus reuteri, Lactobacillus rhamnosus (Lactobacillus GG), Lactobacillus sake, Lactococcus lactis, Micrococcus varians, Pediococcus acidilactici, Pediococcus pentosaceus, Pediococcus acidilactici, Pediococcus halophilus, Streptococcusfaecalis, Streptococcus thermophilus, Staphylococcus carnosus, and Staphylococcus xylosus.
It would have been obvious to a person of ordinary skill in the art, at the time of filing, to use a probiotic as taught by Cavadini et al in that of Schaffer-Lequart et al because the use of probiotics is conventional in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
As to claims 4 and 29, Cavadini et al disclose the genera Bifidobacterium, Lactobacillus, Staphylococcus, Leuconostoc, and Streptococcus as suitable probiotics (see column 3, lines 3-33).  Cavadini et al disclose the genera Bifidobacterium, Bacteroides, Clostridium, Fusobacterium, Melissococcus, Propionibacterium, Streptococcus, Enterococcus, Lactococcus, Staphylococcus, Peptostrepococcus, Bacillus, Pediococcus, Micrococcus, Leuconostoc, Weissella, Aerococcus, Oenococcus and Lactobacillus. Specific examples of suitable probiotic micro-organisms are: Saccharomyces cereviseae, Bacillus coagulans, Bacillus licheniformis, Bacillus subtilis, Bifidobacterium bifidum, Bifidobacterium infantis, Bifidobacterium longum, Enterococcus faecium, Enterococcusfaecalis, Lactobacillus acidophilus, Lactobacillus alimentarius, Lactobacillus casei subsp. casei, Lactobacillus casei Shirota, Lactobacillus curvatus, Lactobacillus delbruckii subsp. lactis, Lactobacillus farciminus, Lactobacillus gasseri, Lactobacillus helveticus, Lactobacillus johnsonii, Lactobacillus reuteri, Lactobacillus rhamnosus (Lactobacillus GG), Lactobacillus sake, Lactococcus lactis, Micrococcus varians, Pediococcus acidilactici, Pediococcus pentosaceus, Pediococcus acidilactici, Pediococcus halophilus, Streptococcusfaecalis, Streptococcus thermophilus, Staphylococcus carnosus, and Staphylococcus xylosus.
As to claims 6 and 31, Schaffer-Lequart et al disclose a frozen yogurt ([0125]) which would be a snack or meal.
As to claim 8, 9, and 30, Cavadini et al disclose pets which would include cats, rabbits, ferrets, gerbils, rats, mice, guinea pigs, and hamsters.
As to claims 10 and 26, the starting material dictates the amount of lactose.  The use of lactose-free milk would result in a lactose-free product.  It is further noted that lactose intolerance is present in both the human and pet population wherein the starting material can be chosen according to preference.
As to claims 12, 21, 23, and 25, the addition of a natural sweetener is a matter of choice.  The selection of natural products is well-known in the art.
As to claims 14 and 24, the starting components dictate the fat content.  Selection of fat-free or fat-containing is a matter of choice and within the skill of the art.
It is noted that the selection and manipulation of components is dependent on the desired final product.  If a consumer (pet or human) is not tolerant of a component then it is well-within the skill of the art to use other options.  It is further noted that yogurt products for dogs is well-known in the art as evidenced by Ripley (American Kennel Club).

US 8894991, US 9580680, US 20050158293, and US 20080260893 are cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed September 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine the references, that the claimed invention requires live and active cultures,  and that the claimed invention provides for unexpected results including commercial success.
As set forth above, Schaffer-Lequart et al disclose a yogurt comprising water, 5-15% (w/w) milk solid non-fat (MSNF),  0.01-3% (w/w) emulsifiers and/or stabilizers, 1-5% protein, and 5-35% natural sweetener including monosaccharides such as glucose and galactose (see entire document, especially [0117], [0119], [0121], [0124], [0125] .  Schaffer-Lequart et al disclose prebiotics, including polydextrose and pectin, as a source of energy for Bifidobacteria and Lactobacilli  ([0106]).  Cavadini et al disclose the addition of probiotics to pet food (see entire document).  Cavadini et al disclose the genera Bifidobacterium, Lactobacillus, Staphylococcus, Leuconostoc, and Streptococcus as suitable probiotics (see column 3, lines 3-33).  Cavadini et al specifically disclose the genera Bifidobacterium, Lactobacillus, Staphylococcus, Leuconostoc, and Streptococcus as suitable probiotics (see column 3, lines 3-33).  Cavadini et al disclose the genera Bifidobacterium, Bacteroides, Clostridium, Fusobacterium, Melissococcus, Propionibacterium, Streptococcus, Enterococcus, Lactococcus, Staphylococcus, Peptostrepococcus, Bacillus, Pediococcus, Micrococcus, Leuconostoc, Weissella, Aerococcus, Oenococcus and Lactobacillus. Specific examples of suitable probiotic micro-organisms are: Saccharomyces cereviseae, Bacillus coagulans, Bacillus licheniformis, Bacillus subtilis, Bifidobacterium bifidum, Bifidobacterium infantis, Bifidobacterium longum, Enterococcus faecium, Enterococcusfaecalis, Lactobacillus acidophilus, Lactobacillus alimentarius, Lactobacillus casei subsp. casei, Lactobacillus casei Shirota, Lactobacillus curvatus, Lactobacillus delbruckii subsp. lactis, Lactobacillus farciminus, Lactobacillus gasseri, Lactobacillus helveticus, Lactobacillus johnsonii, Lactobacillus reuteri, Lactobacillus rhamnosus (Lactobacillus GG), Lactobacillus sake, Lactococcus lactis, Micrococcus varians, Pediococcus acidilactici, Pediococcus pentosaceus, Pediococcus acidilactici, Pediococcus halophilus, Streptococcusfaecalis, Streptococcus thermophilus, Staphylococcus carnosus, and Staphylococcus xylosus.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are directed to the conventional use and production of pet food.
It is again noted that the selection and manipulation of components is dependent on the desired final product.  If a consumer (pet or human) is not tolerant of a component then it is well-within the skill of the art to use other options.  It is again further noted that yogurt products for dogs is well-known in the art as evidenced by Ripley (American Kennel Club).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The declaration under 37 CFR 1.132 filed October 5, 2021 is insufficient to overcome the rejection of claims 1-4, 6, 8-10, 12, 14, and 21 based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the broadest claim.  It is not clear which microorganisms are being referred to at page 2, point 7.  Also, It is noted that claim 1 is specific for microorganisms and claim 22 is not.  
2) Applicant has not established that the yogurt sold is the yogurt that is claimed. Applicant does not claim amounts and does not teach what is in the sold product.
The prior art teaches the claimed components for use in pet foods.  Both Schaffer-Lequart et al and Cavadini et al teach the claimed conventional components.  Both prebiotics and probiotics are known and conventional.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
December 1, 2022